                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                               SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
               v.                                    )       Case No. 17-5035-01-CR-SW-RK
                                                     )
JOHNNY T. TAYLOR,                                    )
                                                     )
                       Defendant.                    )

                                             ORDER
       Pending is Defendant Johnny T. Taylor’s Motion to Suppress. (Doc. 72.) Defendant
seeks to suppress “all statements and evidence obtained by the government pursuant to the
warrantless seizure of Mr. Taylor . . . on May 8, 2017.” Id. at 1. On July 30, 2019, Magistrate
Judge David P. Rush conducted an evidentiary hearing on Defendant’s Motion to Suppress.
(Doc. 89.)    On November 1, 2019, Judge Rush issued his Report and Recommendation
concluding the Court should deny Defendant’s Motion to Suppress. (Doc. 91.)
       On November 14, 2019, Defendant filed objections to the Report and Recommendation.
(Doc. 92.) Defendant argues law enforcement officers lacked probable cause to seize and arrest
him because he was merely present at the location being searched, and no evidence linked him to
the drugs. But, as detailed in Judge Rush’s Report and Recommendation, this argument is
inaccurate.    Law enforcement officers were told the package containing drugs was for
Defendant and his girlfriend; Defendant and his girlfriend arranged for delivery of the package to
the girlfriend’s brother, J.M., two days before its delivery; J.M. was told his sister and Defendant
would pay him $200 for accepting delivery; J.M., an informant previously unknown to law
enforcement officers, described Defendant as a large black male who drove a white van, which
matched the driver and vehicle that arrived at J.M.’s residence when Defendant’s girlfriend
attempted to pick up the package; and the information provided by J.M. was corroborated by law
enforcement officers’ subsequent independent observations. (Doc. 91, at 2-3, 5-8.)
       Based upon the Court’s careful and independent review of Defendant’s Motion to
Suppress (Doc. 72), the Government’s Opposition to Defendant’s Motion to Suppress (Doc. 73),
the Government’s Supplemental Opposition to Defendant’s Motion to Suppress (Doc. 88),



          Case 3:17-cr-05035-RK Document 98 Filed 04/30/20 Page 1 of 2
Defendant’s Supplemental Suggestions in Support of Motion to Suppress (Doc. 90), and
Defendant’s Objections to the Report and Recommendation (Doc. 92), as well as the applicable
law, this Court agrees with Judge Rush’s conclusion that the law enforcement officers, based on
the information they possessed and the circumstances, reasonably believed Defendant was
attempting to possess methamphetamine with the intent to distribute it. The Court, therefore,
adopts and incorporates Judge Rush’s Report and Recommendation as the Court’s own Opinion
and Order.
       Accordingly, Defendant’s Objections to the Report and Recommendation (Doc. 92) are
OVERRULED, and Defendant’s Motion to Suppress (Doc. 72) is DENIED.
IT IS SO ORDERED.
                                                      s/ Roseann A. Ketchmark
                                                      ROSEANN A. KETCHMARK, JUDGE
                                                      UNITED STATES DISTRICT COURT
DATED: April 30, 2020




                                              2

             Case 3:17-cr-05035-RK Document 98 Filed 04/30/20 Page 2 of 2
